Exhibit 10.12

TIME-BASED STOCK APPRECIATION RIGHTS AGREEMENT

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:    Matthew Botein No. of Stock Appreciation Rights:    40,502
Exercise Price per Share:    $13.93 Grant Date:    December 29, 2010 Expiration
Date:    December 29, 2020

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Northeast Bancorp (the “Company”)
hereby grants to the Grantee named above, who is a director of or an adviser to
the Company, the number of Stock Appreciation Rights (“SARs”) specified above.
This Agreement shall give the Grantee the right to exercise on or prior to the
Expiration Date specified above all or part of the number of SARs specified
above at the Exercise Price per Share specified above, and to receive a cash
payment in accordance with Paragraph 2 of this Agreement, subject to the terms
and conditions set forth herein and in the Plan. Each of the SARs granted herein
relates to the value of one share of the Company’s Voting Common Stock.

1. Exercisability Schedule. These SARs shall be deemed vested in full as of the
Grant Date; however, no portion of these SARs may be exercised until such
portion shall have become exercisable. Except as set forth below, and subject to
the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, these SARs shall be
exercisable on the dates indicated:

 

Incremental (Aggregate Number)

of SARs Exercisable

   Exercisability Date

20% (20%)

   First Anniversary of Grant Date

20% (40%)

   Second Anniversary of Grant Date

20% (60%)

   Third Anniversary of Grant Date

20% (80%)

   Fourth Anniversary of Grant Date

20% (100%)

   Fifth Anniversary of Grant Date

Once exercisable, these SARs shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. In the case of and subject to the
consummation of a Sale Event, these SARs shall become fully exercisable as of
the effective time of the Sale Event.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Grantee may elect to exercise SARs, to the extent exercisable, in the
following manner: Prior to the close of business on the Expiration Date, the
Grantee may give written notice to the Company of his or her election to
exercise a specified number of exercisable SARs. The Grantee shall thereupon
receive a cash payment in an amount equal to the product of (i) the Fair Market
Value of a share of Stock on the date of exercise less the Exercise Price per
Share specified in this Agreement, multiplied by (ii) the number of SARs
exercised. Such payment shall be in the form of cash, and in no event shall
payment be made in the form of shares of Stock.

(b) The minimum number of SARs which may be exercised at any one time shall be
100, unless the number of SARs being exercised is the total number of SARs
subject to exercise at the time.

(c) Notwithstanding any other provision hereof or of the Plan, no SAR shall be
exercisable after the Expiration Date hereof.

3. Incorporation of Plan. Notwithstanding anything herein to the contrary, these
SARs shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

4. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. These SARs are
exercisable, during the Grantee’s lifetime, only by the Grantee, and thereafter,
only by the Grantee’s legal representative or legatee.

5. No Obligation to Continue as a Director or Adviser. Neither the Plan nor
these SARs confer upon the Grantee any rights with respect to continuance as a
director or adviser to the Company.

6. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

2



--------------------------------------------------------------------------------

 

NORTHEAST BANCORP By:   /s/    Robert Glauber   Name: Robert Glauber   Title:
Chairman of the Board of Directors

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:   December 29, 2010       /s/    Matthew Botein         Grantee’s
Signature         Grantee’s name and address:         Matthew Botein            
       

 

3